Francis X. Conlon, J.
The third-party defendant moves for dismissal of plaintiff’s complaint and the third-party complaint on the ground that the causes of action therein stated are barred by the provisions of the Statute of Limitations. The four notes, subject of the complaint, were due on June 22, June 29, July 6 and July 13, 1953. The summons and third-party complaint were served upon the third-party defendant, it is said, on July 14,1955 and the causes were barred on July 13,1959. However, it appears that the supplemental summons and third-party complaint were delivered to the Sheriff for service on June 19, 1959, *152and service was thereafter duly completed. The third-party defendant does not undertake to establish that the summons was not timely served, by the plaintiff upon any of the defendants. The motion is denied. [See, also, 21 Misc 2d 392.]